Exhibit 10.10

--------------------------------------------------------------------------------

 

FOURTH AMENDED AND RESTATED

 

ART RENTAL

 

AND

 

LICENSING AGREEMENT

 

between

 

STEPHEN A. WYNN

 

(Lessor)

 

and

 

WYNN GALLERY, LLC

 

(Lessee)

 

Dated June 30, 2005

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

FOURTH AMENDED AND RESTATED

ART RENTAL AND LICENSING AGREEMENT

 

This Fourth Amended and Restated Art Rental and Licensing Agreement
(“Agreement”), is entered into this 30th day of June, 2005 (the “Effective
Date”), by and between STEPHEN A. WYNN (“Lessor”) and WYNN GALLERY, LLC
(“Lessee”).

 

RECITALS

 

A. Lessor is the owner of the paintings and other art works identified in
Exhibit A attached hereto and incorporated herein by this reference
(collectively, the “Works”), which may be updated from time to time in
accordance with this Agreement.

 

B. Lessor wishes to lease to Lessee, and Lessee wishes to lease from Lessor, the
Works, in order to publicly display the Works in a gallery located at the Wynn
Las Vegas resort (the “Resort”) at 3131 Las Vegas Boulevard South, Las Vegas,
Nevada (the “Gallery”).

 

C. By publicly displaying the Works, Lessor and Lessee desire to promote the
Works and to enhance the cultural and educational opportunities for Nevada
residents and visitors.

 

AGREEMENT

 

Based upon the foregoing and the following terms and conditions, the parties
hereto agree that the foregoing recitals are true and correct and as follows:

 

1. Rental. Upon the terms and subject to the conditions of this Agreement,
Lessor hereby grants to Lessee a continuing right to publicly display the Works
in the Gallery, and Lessee hereby accepts from Lessor the rental of the works.
The installation layout and plan for the Works shall be subject to Lessor’s
prior approval.

 

2. Compliance with Law. Lessee agrees to maintain the Works on public display,
make the Gallery available for student tours, and take such other actions as may
be necessary or appropriate for meeting the requirements of Sections 361.068,

 

- 1 -



--------------------------------------------------------------------------------

361.186, 374.291 and 374.2911 of the Nevada Revised Statutes (“NRS”), and agrees
to comply with NRS 597.720, et seq., and all other applicable laws.

 

3. Exhibition and Promotion. Lessee agrees (a) to exhibit the Works under the
title “The Wynn Collection” or such other title as may be approved by Lessor,
(b) to transport, handle, care for, and display the Works in a manner consistent
with the world-class quality of the Works, (c) to maintain the Gallery as a
first-class facility, and (d) to promote the Works through “Openings,”
“Receptions,” and public events.

 

4. Merchandising. To the extent, if any, that he possesses the required rights,
Lessor hereby authorizes Lessee to develop, manufacture (by subcontract or
otherwise), and sell such merchandising and promotional items based upon the
Works as Lessee may determine in its best business judgment. To the extent, if
any, that he possesses any such rights in any Work, Lessor hereby grants to
Lessee a nonexclusive license for such purposes for the period of the rental of
such Work hereunder. In the event that any Work is withdrawn or rental
terminated, the corresponding license shall automatically terminate; provided,
however, that following such termination, Lessee shall have six (6) months to
discontinue sales and use of the applicable merchandise. The merchandise and
promotional items based on the Works may include, but are not limited to,
educational catalogues, educational works (including audiovisual and audio
recordings), fine art reproductions, and retail merchandise based upon the
Works. Lessee shall be solely responsible for clearing and/or obtaining such
rights, for obtaining all required permissions, and for taking all reasonable
steps necessary to obtain intellectual property protection for said items based
on the Works, all of which shall, with respect to any Work, inure to the benefit
of Lessee during the rental of such Work hereunder and to the benefit of Lessor
thereafter. Notwithstanding any other provision of this Agreement (including
without limitation this Section 4 and Section 11 below), Lessor does not make
(and hereby disclaims) any and all representations and/or warranties to Lessee
or otherwise in respect of the Works or any rights in the

 

- 2 -



--------------------------------------------------------------------------------

Works, including, but not limited to, title, quiet enjoyment, authenticity,
copyright, or moral rights. Lessor shall not have any liability to Lessee in
respect of any, and Lessee hereby expressly and to the full extent permitted by
law waives as against Lessor all, claims. damages, expenses, fees, or losses
that may be incurred by or threatened against Lessee as a result of the Works
being leased to Lessee, in the possession of Lessee during the term hereof,
displayed at the Gallery and/or reproduced (by, on behalf of, or with the
consent of Lessee) in merchandising, promotional, or other items relating to the
Works.

 

5. Rental Fees. Lessee agrees to pay to Lessor a rental fee of One Dollar
($1.00) on the Effective Date and each anniversary of the Effective Date.

 

6. Additions, Withdrawals, and Termination. Lessor and Lessee may, by mutual
agreement, add other art works from time to time to the Works covered by this
Agreement. Lessor shall have the right to withdraw any but not all of the Works
from this Agreement and terminate the rental of such Work(s) hereunder on
fifteen (15) days’ written notice to Lessee. Lessee shall have the right to
return any or all Works covered by this Agreement and terminate the rental of
such Work(s) hereunder on thirty (30) days’ written notice to Lessor. Upon
termination of the rental of any Work hereunder, Lessee shall have no further
right or license with respect to such Work, except to the extent that, under
Section 4 and Section 11 hereof, Lessee is specifically provided with a
six-month period to discontinue sales and use of merchandise. The parties shall
amend Exhibit A hereto to reflect Works added to or withdrawn from this
Agreement. Notwithstanding the foregoing, and without prejudice to any other
rights or remedies that Lessor may have hereunder, Lessor may terminate the
rental of all Works hereunder (a) by delivery of notice to Lessee no less than
ninety (90) days in advance of the date selected by Lessor for termination, or
(b) immediately by delivery of notice to Lessee at any time if any of the
following events occurs: (i) Lessor ceases to be the Chairman of the Board and
Chief Executive Officer of Wynn Resorts, Limited (“Wynn

 

- 3 -



--------------------------------------------------------------------------------

Resorts”), or any successor company; (ii) there is filed any petition in
bankruptcy by or against Lessee or any of Wynn Resorts’ other subsidiary
companies (collectively, the “Lessee Parties”), which petition is not dismissed
within ninety (90) days of its filing, or there is appointed a receiver or
trustee to take possession of any of the Lessee Parties or of all or
substantially all of the assets of any Lessee Parties, or there is a general
assignment by any of the Lessee Parties for the benefit of creditors, or any
action is taken by or against any of the Lessee Parties under any state or
federal insolvency or bankruptcy act, or any similar law now or hereafter in
effect, including, without limitation, the filing of execution or attachment
against any of the Lessee Parties and such levy continues in effect for a period
of sixty (60) calendar days; or (iii) Lessee defaults under any material
provision of this Agreement and fails to cure such default within seven (7) days
after it receives written notice of such default from Lessor unless such default
relates to the care, custody, or protection of any of the Works, in which event
such default must be cured immediately upon notice from Lessor. Upon termination
of the rental of all Works hereunder, this Agreement shall automatically
terminate; provided, however, that the termination of this Agreement shall not
affect the obligations of the parties under Sections 5, 7, 9 or 10 hereof or any
other provision that can be fulfilled only after the termination date.

 

7. Insurance. Lessee shall, at its expense, insure the Works on a “wall-to-wall”
basis, for the full rental period hereunder (including, without limitation,
terrorism insurance), in an amount equal to the value of the Works as stipulated
in writing by Lessor, provided, however that Lessee shall not be responsible for
insuring the Works during any period when the Works are not on display or are in
transit to or from the Gallery (the “Non-Displayed Period”). Upon reasonable
prior notice to Lessee, Lessor shall have the right from time to time to
reasonably increase the stated value of any one or more of the Works, and
require Lessee to increase the amount of insurance required by this Section 7.
Lessor shall be named as an additional insured on Lessee’s

 

- 4 -



--------------------------------------------------------------------------------

insurance policy. A certificate of insurance and a copy of those portions of the
insurance policy covering the Works and setting forth any exclusions to coverage
shall be furnished by Lessee to Lessor, and shall be subject to Lessor’s
reasonable approval as to form and content (including, without limitation, any
deductible). The foregoing insurance policy shall include coverage against all
risk of physical loss or damage from any external cause while in transit and on
location in the Gallery during the rental period hereunder. Lessee shall bear
sole responsibility and shall be liable to Lessor for all loss, damage, or
destruction of the Works and any of them during the rental period hereunder
(including, without limitation, loss, damage, or destruction incurred during
packing or crating or while in transit) other than during any Non-Displayed
Period, regardless of any exceptions, exclusions, or limitations to its
insurance policy covering the Works, regardless of fault or the degree of care
exercised by Lessee, and regardless of the presence or supervision of, or any
direction or approval by, Lessor or any Lessor’s representative; provided,
however, that Lessee’s liability in the event of such loss, damage, or
destruction shall not exceed the value of the Works as stipulated in writing by
Lessor. Lessee shall be responsible to pay any and all deductibles relating to
the insurance coverage required by this Section 7. In the event any Work is lost
or stolen, and then recovered after Lessor has obtained insurance proceeds,
Lessor shall have the option to exchange those insurance proceeds for such Work.
In the event any Work is damaged but not destroyed, Lessee agrees to be
responsible for both the cost of repairing and restoring such Work and the loss
in value of such Work as determined by an appraiser mutually agreed upon by the
parties.

 

8. Security. Lessee agrees to take all reasonable steps necessary to secure and
protect the Works from loss, theft or injury and to treat them in a manner
consistent with maintaining its own most valuable assets at all times the Works
are in its possession, control or custody, or in transit to or from Lessor.
Without limiting the generality of the foregoing, Lessee shall provide for an
adequate number of guards to

 

- 5 -



--------------------------------------------------------------------------------

be on duty in and around the Gallery at all times while the Works are in the
Gallery. All Works shall be within direct sight lines of at least one guard and
under direct video surveillance at all times during the rental period hereunder.
Lessee shall comply with further reasonable security restrictions and
arrangements as directed in writing by Lessor. Lessee represents and warrants to
Lessor that the Gallery is and shall be equipped with adequate fire
detection/prevention systems and protected by alarm systems that are activated
at all times.

 

9. Indemnification. Lessee shall indemnify, defend, protect, and hold harmless
Lessor, his agents, heirs, assigns, and successors (collectively, “Indemnitees”)
from and against any and all claims, damages, liabilities, losses, actions,
complaints, or judgments, including, without limitation, attorneys’ fees,
threatened against, incurred, or suffered by the Indemnitees, arising out of
Lessee’s breach of or failure to perform, under this Agreement, the inaccuracy
when made of any representation or warranty made by Lessee, or any act or
omission by or on behalf of Lessee or its respective officers, agents,
employees, contractors, or representatives, relating to the Works or this
Agreement.

 

10. Taxes. Lessee shall pay all of the following Nevada state and local taxes,
along with all interest, penalties, and other additions related thereto: (a)
sales and use taxes applicable to the rental of the Works pursuant hereto; and
(b) except to the extent provided otherwise in the following sentence, personal
property taxes applicable to each of the Works for each fiscal year during which
Lessee is renting such Work hereunder. In the event that Lessor withdraws any
Work from this Agreement and terminates the rental of such Work hereunder
pursuant to the second sentence of Section 6 hereof, Lessor and Lessee shall
make an equitable allocation of the personal property taxes applicable to such
Work for the fiscal year in which such withdrawal occurs.

 

11. Intellectual Properties. Lessor consents to the photography, filming,
videotaping and recordation of the Works for the purpose of obtaining
photographic and

 

- 6 -



--------------------------------------------------------------------------------

other copyrights in the new derivative works, which shall be owned and
controlled by Lessor, but which is hereby licensed to Lessee for use in
advertising, promotion, and merchandising of, and education relating to, the
Works, such license to run concurrently, with respect to any Work, with the
rental of such Work hereunder. In the event that any Work is withdrawn or rental
terminated, the corresponding license shall automatically terminate; provided,
however, that following such termination, Lessee shall have six (6) months to
discontinue sales and use of the applicable merchandise.

 

12. Notice. Any notice to be given pursuant to this Agreement by either party to
the other shall be in writing and may be effected either by personal delivery,
by mail, registered or certified, postage prepaid, with return receipt
requested, or by facsimile. Notice by mail shall be sent concurrently with any
facsimile notice. Notices shall be addressed to the parties at the address
specified below, but each party may change such party’s address by written
notice in accordance with this Section 12. Notices delivered personally shall be
deemed communicated as of actual receipt; and mailed notices and facsimile
notices (with a concurrent mailing) shall be deemed communicated three (3) days
after mailing. Notices shall be given as follows:

 

Wynn Gallery, LLC

Legal Department

3131 Las Vegas Boulevard South

Las Vegas, Nevada 89109

Telephone: 702-770-2111

Fax: 702-770-1520

  

Mr. Stephen A. Wynn

One Shadow Creek Drive

North Las Vegas, Nevada 89031

 

Telephone: 702-733-4123

Fax: 702-791-0167

 

13. Entire Agreement; Amendment. This Agreement constitutes the entire agreement
between the parties and supersedes any oral or written communications between
Lessor and Lessee, with respect to its subject matter, including, without
limitation, that certain Third Amended and Restated Art Rental Licensing
Agreement, as amended, between Lessor and Lessee’s affiliate, Wynn Las Vegas,
LLC, and that certain Second Amended and Restated Art Rental and Licensing
Agreement, as

 

- 7 -



--------------------------------------------------------------------------------

amended, between Lessor and Lessee’s affiliate, Wynn Resorts Holdings, LLC. This
Agreement may be amended only if such amendment is set forth in writing and
executed by each of the parties.

 

14. Governing Law. This Agreement shall in all respects be construed according
to the laws of the State of Nevada, regardless of the choice or conflict of laws
provisions of Nevada or any other jurisdiction.

 

15. Assignment; Binding Effect. Lessor may assign any or all of his rights and
obligations under this Agreement. Lessee may not assign all or any portion of
its rights or obligations under this Agreement without Lessor’s prior consent.
Subject to the preceding sentence, this Agreement shall be binding upon, inure
to the benefit of, and be enforceable by the parties hereto and their respective
heirs, legal representatives, successors, and assigns. This Agreement does not
create, and shall not be construed or deemed to create, any rights or benefits
enforceable by or for the benefit of any person or entity other than the parties
hereto and their respective heirs, legal representatives, successors, and
permitted assigns.

 

16. Headings; Context. All headings herein are inserted only for convenience and
ease of reference and shall not be considered in the construction or
interpretation of any provision of this Agreement. Whenever used in this
Agreement, the singular shall include the plural and the plural shall include
the singular, and the neuter gender shall include the male and female as well as
an entity, all as the context and meaning of this Agreement may require.

 

- 8 -



--------------------------------------------------------------------------------

17. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which shall constitute one and the same
instrument.

 

[Signature page follows.]

 

- 9 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

“Lessor”

/s/ Stephen A. Wynn

Stephen A. Wynn

“Lessee”

Wynn Gallery, LLC,

a Nevada limited liability company

By:

 

Wynn Resorts, Limited,

   

a Nevada corporation

   

By:

 

/s/ John Strzemp

   

John Strzemp, Executive Vice President

   

and Chief Financial Officer

 

- 10 -